Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment, filed 11/30/21.
Claims 1-20 are pending.
Response to Amendment/Arguments
Applicant has amended the claims to include new limitations.  Independent claim 16 included allowable subject matter indicated previously. Claims 16-20 are allowable for reasons indicated previously.
Applicant’s arguments, see pages 9-11, filed 11/30/21, with respect to claims 1-19 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. The amended claims 1-15 are allowable over the prior arts cited for reasons substantially as indicated (pages 9-11, 11/30/21)
Allowable Subject Matter
Claims 1-20 are allowed for reasons indicated above.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138